USCA4 Appeal: 21-6975      Doc: 10         Filed: 03/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6975


        DERRICK LAMAR CHEEKS,

                            Petitioner - Appellant,

                     v.

        ALFORD JOYNER,

                            Respondent - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at Rock
        Hill. Donald C. Coggins, Jr., District Judge. (0:17-cv-02876-DCC)


        Submitted: March 9, 2022                                          Decided: March 22, 2022


        Before WYNN and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Derrick Lamar Cheeks, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6975      Doc: 10          Filed: 03/22/2022     Pg: 2 of 3




        PER CURIAM:

               Derrick Lamar Cheeks seeks to appeal the district court’s order denying his Fed. R.

        Civ. P. 60(b) motion for relief from the district court’s prior order denying relief on his 28

        U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge issues

        a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). See generally United States v.

        McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015). A certificate of appealability will not

        issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

        § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

        standard by demonstrating that reasonable jurists could find the district court’s assessment

        of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

        (2017). When the district court denies relief on procedural grounds, the prisoner must

        demonstrate both that the dispositive procedural ruling is debatable and that the petition

        states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

        134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Cheeks has not made

        the requisite showing. * Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are




               *
                  We also conclude that the district court did not abuse its discretion in denying
        Cheeks’ recusal motion. See Liteky v. United States, 510 U.S. 540, 555 (1994); United
        States v. Stone, 866 F.3d 219, 229 (4th Cir. 2017).

                                                      2
USCA4 Appeal: 21-6975         Doc: 10    Filed: 03/22/2022   Pg: 3 of 3




        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                 DISMISSED




                                                  3